Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 – 3, 5 – 13, 15 – 23, 25 – 33, and 35 – 44 are allowable over prior art of record. The prior art of record failed to teach, alone or in combination, a method of wireless communication at a user equipment (UE), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam; receiving a first reference signal and a second reference signal associated with beam tracking from the base station, wherein the first reference signal is received through a first beam of a first plurality of beams and the second reference signal is subsequently received through a second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams, and wherein the beam tracking includes identifying a new beam for communication between the UE and the base station; and communicating with the base station through a second active beam corresponding to the second reference signal based on at least one of the first reference signal or the second reference signal associated with the beam tracking, the communicating with the base station through the second active beam comprising switching from the first active beam to the second active beam, wherein the first active beam corresponds to a beam of the first plurality of beams and the second active beam corresponds to a beam of the second plurality of beams as claimed in independent claim 1 and similarly claimed in independent claims 11, 21, and 31. Therefore, claims 1 – 3, 5 – 13, 15 – 23, 25 – 33,  and 35 – 44 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633